TUTTLE, Circuit Judge.
These three cases were tried by the Federal Power Commission on a single record and they are consolidated for hearing and argument here. The only substantial difference between them and others heretofore discussed in the opinions published today is not one which *559gives any new or added ground for a different holding on the merits or on the propriety of the Commission’s hearing proceedings under Section 4(d) of the Act.
The higher rates sought by these petitioners came into effect as between them and Transco, the pipe line company, because petitioners were the beneficiaries of a two-party “favored nation” clause in the contract. The higher prices paid by Transco which triggered the increase here were those which Union Oil Corporation, et al., sought to put into effect and which are the source of litigation in Bel Oil Corporation v. Federal Power Commission, 5 Cir., 255 F.2d 548.
The petition is granted to the extent that the Commission is directed to reopen these proceedings to afford petitioners reasonable opportunity to adduce such evidence as they may be advised is relevant to the inquiry whether the proposed rate of 16 cents plus 1 cent state tax is just and reasonable. In all other respects the petition is
Denied.